Defendant was convicted for possession of intoxicating liquor for sale for beverage purposes, *Page 813 
and was sentenced to pay a fine of $500, and to serve 60 days in the parish jail, and, in default of payment of fine, to imprisonment for an additional 12 months, subject to public work.
On appeal defendant presents to our consideration the following bills of exceptions.
                           Bill No. 1.
Defendant submitted to the trial judge three special charges. These charges were properly refused, as the judge a quo states in his per curiam to this bill that none of the charges was applicable to the state of facts proven.
                           Bill No. 2.
A new trial was asked for on the grounds that the court erred in refusing the special charges requested by defendant, and that the verdict was contrary to the law and the evidence.
In the per curiam to this bill the trial judge states that the evidence was full and complete in every respect, and was conclusive of the guilt of the defendant "beyond a shadow of doubt."
As the special charges were properly refused, the motion for new trial presents nothing that this court can review.
The conviction and sentence are affirmed.